FILED
                              NOT FOR PUBLICATION                           OCT 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JON-MUSA AROUSH,                                  No. 08-72994

               Petitioner,                        Agency No. A079-399-440

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jon-Musa Aroush, a native and citizen of Syria, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and de novo claims of due


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process violations in removal proceedings, including claims of ineffective

assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We grant the petition for review and remand.

         The BIA abused its discretion in denying Aroush’s motion to reopen for lack

of due diligence. See Ghahremani v. Gonzales, 498 F.3d 993, 999-1000 (9th Cir.

2007).

         We remand to the BIA to allow it to consider the remaining issues in the first

instance. See INS v. Ventura, 537 U.S. 12, 16 (2002) (per curiam).

         PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                   08-72994